DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on January 28, 2021 has been entered. Claims 1-21 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on July 31, 2020.

Response to Arguments
Applicant’s arguments see page 12, filed January 28, 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 12-25 filed January 28, 2021, with respect to the rejections of claims 1-21 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Hakura (US 2017/0213313 A1).
	In regards to independent claim 1, the Keall reference was previously cited as it describes a graphics processing device that may generate coordinates for vertices of graphics primitives in a view-space (see abstract).  
In regards to the applicants arguments on pages 15-16 that the Keall reference does not disclose the limitations “generating a primitive batch from one or more primitives received from a primitive pipeline configured to transform geometry from world coordinate space to screen space; computing respective bin intercepts for each of a plurality of primitives in the primitive batch”, the Examiner respectfully disagrees. As provided previously in the cited paragraphs [0100]-[0101], the reference discloses the overlapping of multiple primitives such as triangles 410, 412, and 414 overlapping tiles thus this instance of multiple primitives provided by the 3D pipeline is interpreted as a generated batch of primitives as they are of the same primitive type and based on more than one primitive. Furthermore, the application of various transforms that may place the primitives, for example, the triangles 410, 412 and/or 414 at certain coordinates within the tiled view-space frame 400 by the 3D pipeline is interpreted as the transforming the geometry from world space to screen space regarding the video screen. In addition, with regards to computing the bin intercepts, Keall discloses during the tile binning phase, primitives may be transformed into view-space and the corresponding view-space coordinates for vertices of the primitives may be determined (interpreted as the computing of bin or tile intercepts for the triangles or primitives). As such, the binning phase may be referred to as a coordinate shading phase. Primitives that overlap a tile may be identified. The geometry touching of the tile is interpreted as analogous to determining bin intercepts as the overlapping is the intercepting of the primitive with the corresponding tile or bin (see paragraphs [0100]-[0101] and [0106]) as further detailed in the rejections of the office action below.
	In regards to applicant’s arguments on pages 17-24, that the previously cited Akenine reference does not disclose the limitations “wherein each bin intercept of the respective bin intercepts identifies a particular screen space subdivision that is overlapped by a primitive associated with the bin intercept; and shading the primitive batch by iteratively processing each of the respective bin intercepts computed until all of the respective bin intercepts are processed, wherein iteratively processing each of the respective bin intercepts comprises: identifying a particular bin intercept from each of the respective bin intercepts computed, rasterizing a first primitive and all other primitives that have the particular bin intercept before proceeding to rasterization for a subsequent bin intercept, and selecting a new particular bin intercept from a remaining subset of the respective bin intercepts computed, wherein the first primitive has the new particular bin intercept” the Examiner agrees, however the Hakura reference has now been cited as it teaches a graphics processing system configured to track event counts in a tile-based architecture (see abstract). With regards to the amended language Hakura discloses use of a bounding box associated with a primitive as it overlaps one or more raster tiles associated with a particular screen-space pipeline then the bounding box generator unit to determine that the primitive is to be transmitted to that screen-space pipeline 354. The Fig. 4 illustrates the raster tiles or bin intercepts. In addition, the reference discloses processing of primitives by the pixel shader based on work completed and work associated values which increment based on the report commands until it reaches a final cache tile batch (see Figs. 6 & 7 and paragraphs [0086], [0106], [0108], [0111], and [0115]-[0117]) as further detailed in the rejections of the office action below. 
In regards to independent claims 11 and 21, these claims recite limitations similar in scope to that of claim 1, and therefore remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 2-10 and 12-20, these claims depend from the rejected base claims 1 and 11, and therefore they remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 11, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keall (US 2011/0216069 A1, hereinafter referenced “Keall”) in view of Hakura (US 2017/0213313 A1, hereinafter referenced “Hakura”)

In regards to claim 1 (Currently Amended), Keall discloses a method for use in a computer system (Keall, Abstract; Reference describes a graphics processing device may generate coordinates for vertices of graphics primitives in a view-space), the method comprising: 
-generating a primitive batch from one or more primitives received from a primitive pipeline configured to transform geometry from world coordinate space to screen space (Keall, paragraphs [0100]-[0101]; Reference at paragraph [0100] discloses the graphics primitives, for example, the triangles 410, 412 and/or 414 may overlap one or more of the tiles 402….The graphics primitives and/or their vertices may define one or more of an image, an object and/or a surface, for example…the view-space coordinates may indicate a rendered object's position on a video screen. Paragraph [0101] discloses the 3D pipeline 300 (i.e. primitive pipeline) may read vertex information for the graphics primitives represented in modeling space and may apply various transforms that may place the primitives, for example, the triangles 410, 412 and/or 414 at certain coordinates within the tiled view-space frame 400. The transforming of the triangle to view space coordinate by the 3D pipeline interpreted as the generating of the primitive batch regarding the triangles from the 3D pipeline for transforming the geometry from world space to screen space regarding the video screen); 
-computing respective bin intercepts for each of a plurality of primitives in the primitive batch (Keall, paragraph [0106]; Reference discloses during the tile binning phase, primitives may be transformed into view-space and corresponding view-space coordinates for vertices of the primitives may be determined (i.e. the computing of bin or tile intercepts for the triangles or primitives. As such, the binning phase may be referred to as a coordinate shading phase. Primitives that overlap a tile may be identified. Geometry touching of tile analogous to bin intercept as the overlapping is the intercepting of the primitive and corresponding tile or bin), 





Keall does not explicitly disclose but Hakura teaches
-wherein each bin intercept of the respective bin intercepts identifies a particular screen space subdivision that is overlapped by a primitive associated with the bin intercept (Hakura, Fig. 4 and paragraph [0086]; Reference discloses if a bounding box associated with a primitive overlaps one or more raster tiles associated with a particular screen-space pipeline 354, then the bounding box generator unit determines that the primitive is to be transmitted to that screen-space pipeline 354. A primitive may be transmitted to multiple screen-space pipelines 354 if the primitive overlaps raster tiles 420 associated with more than one screen-space pipeline 354. The Fig. 4 illustrates the raster tiles or bin intercepts);
-and shading the primitive batch by iteratively processing each of the respective bin intercepts computed until all of the respective bin intercepts are processed  (Hakura, paragraphs [0106], [0108], and [0111]; Reference at [0106] discloses the first cache tile batch 602(0) includes first set of primitives 604(0), which are processed by the screen-space pipeline 354. As the screen-space pipeline 354 processes the first set of primitives 604(0), the count memory 555 is updated to reflect an event count. When the pixel shader 390 (i.e., the unit associated with the count memory 555) receives the report command 606(0), the pixel shader 390 stores the value stored in the count memory 555 in the report command 606(0) and forwards the report command down the screen-space pipeline 354. Paragraph [0108] discloses the count memory 555 reflects work associated with the first set of primitives 604(0), as well as work that is processed by the screen-space pipeline 354 prior to receiving the first cache tile batch 602(0). Therefore, the value stored in the count memory 555 when the report command 606(0) arrives at the pixel shader 390 includes an “initial value I”—reflective of work completed prior to the first cache tile batch 602(0)—as well as the value A(0), reflective of work associated with the first set of primitives 604(0). The report command 606(0) thus adds the value “I+A(0)” to the memory location specified by the report command 606(0). The value stored in the memory location is now I0+I+A(0), where I0 is an initial value stored at the memory location. Paragraph [0111] details processing as described above continues for all cache tile batches 602 depicted in FIG. 6, until the final cache tile batch 602(N−1). The processing of primitives by the pixel shader based on work completed and work associated values which increment based on the report commands until it reaches a final cache tile batch is interpreted as the shading the primitive batch by iteratively processing each of the respective bin intercepts computed until all of the respective bin intercepts are processed ), 
-wherein iteratively processing each of the respective bin intercepts comprises: identifying a particular bin intercept from each of the respective bin intercepts computed (Hakura, Fig. 6 paragraph [0106]; Reference discloses the first cache tile batch 602(0) includes first set of primitives 604(0), which are processed by the screen-space pipeline 354. As the screen-space pipeline 354 processes the first set of primitives 604(0), the count memory 555 is updated to reflect an event count. When the pixel shader 390 (i.e., the unit associated with the count memory 555) receives the report command 606(0), the pixel shader 390 stores the value stored in the count memory 555 in the report command 606(0) and forwards the report command down the screen-space pipeline 354. The event count and report command identifies the first cache tile batch for processing by the pixel shader thus interpreted as identifying a particular bin intercept from each of the respective bin intercepts computed as the fig. 6 method operates for all cache tile batches), 
-rasterizing a first primitive and all other primitives that have the particular bin intercept before proceeding to rasterization for a subsequent bin intercept (Hakura, Fig. 7 and paragraphs [0086] and [0115]-[0117]; Reference at paragraph [0086] discloses to make this determination, the bounding box generator unit generates bounding boxes for each primitive, and compares the bounding boxes to raster tiles 420. If a bounding box associated with a primitive overlaps one or more raster tiles associated with a particular screen-space pipeline 354, then the bounding box generator unit determines that the primitive is to be transmitted to that screen-space pipeline 354. Fig. 7 and paragraph [0115] describe a sequence of operations by a tiling unit to receive first and second sets of primitives and report commands to generate cache tile batches that include primitives that overlap a particular cache tile. Paragraph [0116] discloses a first cache tile batch 710(0) includes a first set of primitives 712(0) (labeled “Work A”), which includes primitives included in work A 702 that overlap the cache tile associated with the first cache tile batch 710(0). After the first set of primitives 712(0), the first cache tile batch includes a report command 714(0) that arrives at the ROP (raster operations) 397. Paragraph [0117] discloses after the report command 714(0), the first cache tile batch 710(0) includes a second set of primitives 716(0) (labeled “Work B”), which includes primitives included in work B 706 that overlap the cache tile associated with the first cache tile batch 710(0). After the second set of primitives 716(0), the first cache tile batch 710(0) includes a command to modify the accumulating memory 557 and the count memory 555. The figure 7 method relates to ordering of the sets of primitives (i.e. work A and work B) based on processing of the first and second cache tile batches and modifying of the accumulating memory for a first tile and subsequent tiles or bins for rasterization by the ROP 395 as previous paragraph [0113] describes “to avoid unsatisfactory outcomes, like those described above, the tiling unit 575 includes additional operations with each cache tile batch in order to record the desired results in the external memory location. The additional operations generally involve manipulating the values stored in the count memory 555 and the accumulating memory 557 to track values across the cache tile batches in a beneficial manner” ), 
-and selecting a new particular bin intercept from a remaining subset of the respective bin intercepts computed, wherein the first primitive has the new particular bin intercept (Hakura, Fig. 7 and paragraphs [0115]-[0117]; Reference at Fig. 7 and paragraph [0115] describes a sequence of operations by a tiling unit to receive first and second sets of primitives and report commands to generate cache tile batches that include primitives that overlap a particular cache tile. Paragraph [0116] discloses a first cache tile batch 710(0) includes a first set of primitives 712(0) (labeled “Work A”), which includes primitives included in work A 702 that overlap the cache tile associated with the first cache tile batch 710(0). After the first set of primitives 712(0), the first cache tile batch includes a report command 714(0) that arrives at the ROP (raster operations) 397….the value stored in the report command 714(0) to be added to a memory location specified by the report command 714(0). Paragraph [0117] discloses after the report command 714(0), the first cache tile batch 710(0) includes a second set of primitives 716(0) (labeled “Work B”), which includes primitives included in work B 706 that overlap the cache tile associated with the first cache tile batch 710(0). After the second set of primitives 716(0), the first cache tile batch 710(0) includes a command to modify the accumulating memory 557 and the count memory 555. The figure of method7 relates to ordering of the sets of primitives (i.e. work A and work B) based on processing of the first and second cache tile batches as the report command is interpreted as the component used for selecting the cache tiles or particular bin intercepts in which the corresponding primitives overlap from the overall group of cache tiles.).
Keall and Hakura are combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, to include the event count report features of Hakura in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially, applicable to improving effectiveness in event handling for tile-based graphics processing systems such as those taught in Keall.

In regards to claim 2 (Previously Presented), Keall in view of Hakura teach the method of claim 1.
Keall does not disclose but Hakura teaches
-wherein the rasterizing follows an order of processing associated with an arrival identifier of each primitive (Hakura, paragraph [0095]; Reference discloses the cache tile batches flow through the screen-space pipelines 354 (which possesses the rasterizing components 385 and 395) in the order in which the tiling unit 575 generates the cache tile batches. This ordering causes the units in the screen-space pipelines 354 to process the primitives in cache tile order. In other words, the screen-space pipelines 354 process primitives that overlap a first cache tile, and then process primitives that overlap a second cache tile, and so on..).  
Keall and Hakura are combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, to include the event count report features of Hakura in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially, applicable to improving effectiveness in event handling for tile-based graphics processing systems such as those taught in Keall.

In regards to claim 11 (Currently Amended), Keall discloses a computer system (Keall, Abstract; Reference describes a graphics processing device may generate coordinates for vertices of graphics primitives in a view-space) comprising: 
-a memory (Keall, paragraph [0031]; Reference disclose a memory 101t); 
-one or more processing units (Keall, paragraph [0031]; Reference discloses processor 101a); 
-and a bus coupled to the memory and the processing unit (Keall, paragraph [0032]; Reference discloses that the MMP 101a may also comprise integrated interfaces, which may be utilized to support one or more external devices coupled to the mobile multimedia device 105a…the MMP 101a may be communicatively coupled to the memory 101 t and/or the external memory 101 n. Fig. 2 illustrates components of multimedia processor 102 such as universal serial bus (USB) 152) 
-wherein the one or more processing units are configured to: generate a primitive batch from a plurality of primitives received from a primitive pipeline configured to transform geometry from world coordinate space to screen space (Keall, paragraphs [0100]-[0101]; Reference at paragraph [0100] discloses the graphics primitives, for example, the triangles 410, 412 and/or 414 may overlap one or more of the tiles 402….The graphics primitives and/or their vertices may define one or more of an image, an object and/or a surface, for example…the view-space coordinates may indicate a rendered object's position on a video screen. Paragraph [0101] discloses the 3D pipeline 300 (i.e. primitive pipeline) may read vertex information for the graphics primitives represented in modeling space and may apply various transforms that may place the primitives, for example, the triangles 410, 412 and/or 414 at certain coordinates within the tiled view-space frame 400. The transforming of the triangle to view space coordinate by the 3D pipeline interpreted as the generating of the primitive batch regarding the triangles from the 3D pipeline for transforming the geometry from world space to screen space regarding the video screen),
-compute bin intercepts for each of a plurality of primitives in the primitive batch (Keall, paragraph [0106]; Reference discloses during the tile binning phase, primitives may be transformed into view-space and corresponding view-space coordinates for vertices of the primitives may be determined (i.e. the computing of bin or tile intercepts for the triangles or primitives. As such, the binning phase may be referred to as a coordinate shading phase. Primitives that overlap a tile may be identified. Geometry touching of tile analogous to bin intercept as the overlapping is the intercepting of the primitive and corresponding tile or bin),





Keall does not explicitly disclose but Hakura teaches
-wherein each bin intercept of the respective bin intercepts identifies a particular screen space subdivision that is overlapped by a primitive associated with the bin intercept (Hakura, Fig. 4 and paragraph [0086]; Reference discloses if a bounding box associated with a primitive overlaps one or more raster tiles associated with a particular screen-space pipeline 354, then the bounding box generator unit determines that the primitive is to be transmitted to that screen-space pipeline 354. A primitive may be transmitted to multiple screen-space pipelines 354 if the primitive overlaps raster tiles 420 associated with more than one screen-space pipeline 354. The Fig. 4 illustrates the raster tiles or bin intercepts);
-and shade the primitive batch by iteratively processing each of the respective bin intercepts computed until all of the respective bin intercepts are processed (Hakura, paragraphs [0106], [0108], and [0111]; Reference at [0106] discloses the first cache tile batch 602(0) includes first set of primitives 604(0), which are processed by the screen-space pipeline 354. As the screen-space pipeline 354 processes the first set of primitives 604(0), the count memory 555 is updated to reflect an event count. When the pixel shader 390 (i.e., the unit associated with the count memory 555) receives the report command 606(0), the pixel shader 390 stores the value stored in the count memory 555 in the report command 606(0) and forwards the report command down the screen-space pipeline 354. Paragraph [0108] discloses the count memory 555 reflects work associated with the first set of primitives 604(0), as well as work that is processed by the screen-space pipeline 354 prior to receiving the first cache tile batch 602(0). Therefore, the value stored in the count memory 555 when the report command 606(0) arrives at the pixel shader 390 includes an “initial value I”—reflective of work completed prior to the first cache tile batch 602(0)—as well as the value A(0), reflective of work associated with the first set of primitives 604(0). The report command 606(0) thus adds the value “I+A(0)” to the memory location specified by the report command 606(0). The value stored in the memory location is now I0+I+A(0), where I0 is an initial value stored at the memory location. Paragraph [0111] details processing as described above continues for all cache tile batches 602 depicted in FIG. 6, until the final cache tile batch 602(N−1). The processing of primitives by the pixel shader based on work completed and work associated values which increment based on the report commands until it reaches a final cache tile batch is interpreted as the shading the primitive batch by iteratively processing each of the respective bin intercepts computed until all of the respective bin intercepts are processed ), 
-wherein iteratively processing each of the respective bin intercepts comprises: identifying a particular bin intercept from each of the respective bin intercepts computed (Hakura, Fig. 6 paragraph [0106]; Reference discloses the first cache tile batch 602(0) includes first set of primitives 604(0), which are processed by the screen-space pipeline 354. As the screen-space pipeline 354 processes the first set of primitives 604(0), the count memory 555 is updated to reflect an event count. When the pixel shader 390 (i.e., the unit associated with the count memory 555) receives the report command 606(0), the pixel shader 390 stores the value stored in the count memory 555 in the report command 606(0) and forwards the report command down the screen-space pipeline 354. The event count and report command identifies the first cache tile batch for processing by the pixel shader thus interpreted as identifying a particular bin intercept from each of the respective bin intercepts computed as the fig. 6 method operates for all cache tile batches),  
Hakura, Fig. 7 and paragraphs [0086] and [0115]-[0117]; Reference at paragraph [0086] discloses to make this determination, the bounding box generator unit generates bounding boxes for each primitive, and compares the bounding boxes to raster tiles 420. If a bounding box associated with a primitive overlaps one or more raster tiles associated with a particular screen-space pipeline 354, then the bounding box generator unit determines that the primitive is to be transmitted to that screen-space pipeline 354. Fig. 7 and paragraph [0115] describe a sequence of operations by a tiling unit to receive first and second sets of primitives and report commands to generate cache tile batches that include primitives that overlap a particular cache tile. Paragraph [0116] discloses a first cache tile batch 710(0) includes a first set of primitives 712(0) (labeled “Work A”), which includes primitives included in work A 702 that overlap the cache tile associated with the first cache tile batch 710(0). After the first set of primitives 712(0), the first cache tile batch includes a report command 714(0) that arrives at the ROP (raster operations) 397. Paragraph [0117] discloses after the report command 714(0), the first cache tile batch 710(0) includes a second set of primitives 716(0) (labeled “Work B”), which includes primitives included in work B 706 that overlap the cache tile associated with the first cache tile batch 710(0). After the second set of primitives 716(0), the first cache tile batch 710(0) includes a command to modify the accumulating memory 557 and the count memory 555. The figure 7 method relates to ordering of the sets of primitives (i.e. work A and work B) based on processing of the first and second cache tile batches and modifying of the accumulating memory for a first tile and subsequent tiles or bins for rasterization by the ROP 395 as previous paragraph [0113] describes “to avoid unsatisfactory outcomes, like those described above, the tiling unit 575 includes additional operations with each cache tile batch in order to record the desired results in the external memory location. The additional operations generally involve manipulating the values stored in the count memory 555 and the accumulating memory 557 to track values across the cache tile batches in a beneficial manner” )
Hakura, Fig. 7 and paragraphs [0115]-[0117]; Reference at Fig. 7 and paragraph [0115] describes a sequence of operations by a tiling unit to receive first and second sets of primitives and report commands to generate cache tile batches that include primitives that overlap a particular cache tile. Paragraph [0116] discloses a first cache tile batch 710(0) includes a first set of primitives 712(0) (labeled “Work A”), which includes primitives included in work A 702 that overlap the cache tile associated with the first cache tile batch 710(0). After the first set of primitives 712(0), the first cache tile batch includes a report command 714(0) that arrives at the ROP (raster operations) 397….the value stored in the report command 714(0) to be added to a memory location specified by the report command 714(0). Paragraph [0117] discloses after the report command 714(0), the first cache tile batch 710(0) includes a second set of primitives 716(0) (labeled “Work B”), which includes primitives included in work B 706 that overlap the cache tile associated with the first cache tile batch 710(0). After the second set of primitives 716(0), the first cache tile batch 710(0) includes a command to modify the accumulating memory 557 and the count memory 555. The figure of method7 relates to ordering of the sets of primitives (i.e. work A and work B) based on processing of the first and second cache tile batches as the report command is interpreted as the component used for selecting the cache tiles or particular bin intercepts in which the corresponding primitives overlap from the overall group of cache tiles).
Keall and Hakura are combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, to include the event count report features of Hakura in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially, applicable to improving effectiveness in event handling for tile-based graphics processing systems such as those taught in Keall.

In regards to claim 12 (Previously Presented), Keall in view of Hakura teach the computer system of claim 11.
Keall does not disclose but Hakura teaches
-wherein the rasterizing follows an order of processing associated with an arrival identifier of each primitive (Hakura, paragraph [0095]; Reference discloses the cache tile batches flow through the screen-space pipelines 354 (which possesses the rasterizing components 385 and 395) in the order in which the tiling unit 575 generates the cache tile batches. This ordering causes the units in the screen-space pipelines 354 to process the primitives in cache tile order. In other words, the screen-space pipelines 354 process primitives that overlap a first cache tile, and then process primitives that overlap a second cache tile, and so on..).  
Keall and Hakura are combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, to include the event count report features of Hakura in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially, applicable to improving effectiveness in event handling for tile-based graphics processing systems such as those taught in Keall.

In regards to claim 21 (Currently Amended), Keall discloses a non-transitory computer-readable storage medium including instructions which, when executed in a computer system, cause the computer system to perform operations (Keall, paragraph [0129]; Reference discloses a non-transitory computer readable medium and/or storage medium…having at least one code section executable by a machine and/or a computer, thereby causing the machine and/or computer to perform the steps…for compressing tile lists used for 3D rendering) comprising: 
-generating a primitive batch from one or more primitives received from a primitive pipeline configured to transform geometry from world coordinate space to screen space (Keall, paragraphs [0100]-[0101]; Reference at paragraph [0100] discloses the graphics primitives, for example, the triangles 410, 412 and/or 414 may overlap one or more of the tiles 402….The graphics primitives and/or their vertices may define one or more of an image, an object and/or a surface, for example…the view-space coordinates may indicate a rendered object's position on a video screen. Paragraph [0101] discloses the 3D pipeline 300 (i.e. primitive pipeline) may read vertex information for the graphics primitives represented in modeling space and may apply various transforms that may place the primitives, for example, the triangles 410, 412 and/or 414 at certain coordinates within the tiled view-space frame 400. The transforming of the triangle to view space coordinate by the 3D pipeline interpreted as the generating of the primitive batch regarding the triangles from the 3D pipeline for transforming the geometry from world space to screen space regarding the video screen); 
-computing respective bin intercepts for each of a plurality of primitives in the primitive batch (Keall, paragraph [0106]; Reference discloses during the tile binning phase, primitives may be transformed into view-space and corresponding view-space coordinates for vertices of the primitives may be determined (i.e. the computing of bin or tile intercepts for the triangles or primitives. As such, the binning phase may be referred to as a coordinate shading phase. Primitives that overlap a tile may be identified. Geometry touching of tile analogous to bin intercept as the overlapping is the intercepting of the primitive and corresponding tile or bin), 





Keall does not explicitly disclose but Hakura teaches
-wherein each bin intercept of the respective bin intercepts identifies a particular screen space subdivision that is overlapped by a primitive associated with the bin intercept (Hakura, Fig. 4 and paragraph [0086]; Reference discloses if a bounding box associated with a primitive overlaps one or more raster tiles associated with a particular screen-space pipeline 354, then the bounding box generator unit determines that the primitive is to be transmitted to that screen-space pipeline 354. A primitive may be transmitted to multiple screen-space pipelines 354 if the primitive overlaps raster tiles 420 associated with more than one screen-space pipeline 354. The Fig. 4 illustrates the raster tiles or bin intercepts);
-and shading the primitive batch by iteratively processing each of the respective bin intercepts computed until all of the respective bin intercepts are processed  (Hakura, paragraphs [0106], [0108], and [0111]; Reference at [0106] discloses the first cache tile batch 602(0) includes first set of primitives 604(0), which are processed by the screen-space pipeline 354. As the screen-space pipeline 354 processes the first set of primitives 604(0), the count memory 555 is updated to reflect an event count. When the pixel shader 390 (i.e., the unit associated with the count memory 555) receives the report command 606(0), the pixel shader 390 stores the value stored in the count memory 555 in the report command 606(0) and forwards the report command down the screen-space pipeline 354. Paragraph [0108] discloses the count memory 555 reflects work associated with the first set of primitives 604(0), as well as work that is processed by the screen-space pipeline 354 prior to receiving the first cache tile batch 602(0). Therefore, the value stored in the count memory 555 when the report command 606(0) arrives at the pixel shader 390 includes an “initial value I”—reflective of work completed prior to the first cache tile batch 602(0)—as well as the value A(0), reflective of work associated with the first set of primitives 604(0). The report command 606(0) thus adds the value “I+A(0)” to the memory location specified by the report command 606(0). The value stored in the memory location is now I0+I+A(0), where I0 is an initial value stored at the memory location. Paragraph [0111] details processing as described above continues for all cache tile batches 602 depicted in FIG. 6, until the final cache tile batch 602(N−1). The processing of primitives by the pixel shader based on work completed and work associated values which increment based on the report commands until it reaches a final cache tile batch is interpreted as the shading the primitive batch by iteratively processing each of the respective bin intercepts computed until all of the respective bin intercepts are processed ), 
-wherein iteratively processing each of the respective bin intercepts comprises: identifying a particular bin intercept from each of the respective bin intercepts computed (Hakura, Fig. 6 paragraph [0106]; Reference discloses the first cache tile batch 602(0) includes first set of primitives 604(0), which are processed by the screen-space pipeline 354. As the screen-space pipeline 354 processes the first set of primitives 604(0), the count memory 555 is updated to reflect an event count. When the pixel shader 390 (i.e., the unit associated with the count memory 555) receives the report command 606(0), the pixel shader 390 stores the value stored in the count memory 555 in the report command 606(0) and forwards the report command down the screen-space pipeline 354. The event count and report command identifies the first cache tile batch for processing by the pixel shader thus interpreted as identifying a particular bin intercept from each of the respective bin intercepts computed as the fig. 6 method operates for all cache tile batches), 
-rasterizing a first primitive and all other primitives that have the particular bin intercept before proceeding to rasterization for a subsequent bin intercept (Hakura, Fig. 7 and paragraphs [0086] and [0115]-[0117]; Reference at paragraph [0086] discloses to make this determination, the bounding box generator unit generates bounding boxes for each primitive, and compares the bounding boxes to raster tiles 420. If a bounding box associated with a primitive overlaps one or more raster tiles associated with a particular screen-space pipeline 354, then the bounding box generator unit determines that the primitive is to be transmitted to that screen-space pipeline 354. Fig. 7 and paragraph [0115] describe a sequence of operations by a tiling unit to receive first and second sets of primitives and report commands to generate cache tile batches that include primitives that overlap a particular cache tile. Paragraph [0116] discloses a first cache tile batch 710(0) includes a first set of primitives 712(0) (labeled “Work A”), which includes primitives included in work A 702 that overlap the cache tile associated with the first cache tile batch 710(0). After the first set of primitives 712(0), the first cache tile batch includes a report command 714(0) that arrives at the ROP (raster operations) 397. Paragraph [0117] discloses after the report command 714(0), the first cache tile batch 710(0) includes a second set of primitives 716(0) (labeled “Work B”), which includes primitives included in work B 706 that overlap the cache tile associated with the first cache tile batch 710(0). After the second set of primitives 716(0), the first cache tile batch 710(0) includes a command to modify the accumulating memory 557 and the count memory 555. The figure 7 method relates to ordering of the sets of primitives (i.e. work A and work B) based on processing of the first and second cache tile batches and modifying of the accumulating memory for a first tile and subsequent tiles or bins for rasterization by the ROP 395 as previous paragraph [0113] describes “to avoid unsatisfactory outcomes, like those described above, the tiling unit 575 includes additional operations with each cache tile batch in order to record the desired results in the external memory location. The additional operations generally involve manipulating the values stored in the count memory 555 and the accumulating memory 557 to track values across the cache tile batches in a beneficial manner” ), 
-and selecting a new particular bin intercept from a remaining subset of the respective bin intercepts computed, wherein the first primitive has the new particular bin intercept (Hakura, Fig. 7 and paragraphs [0115]-[0117]; Reference at Fig. 7 and paragraph [0115] describes a sequence of operations by a tiling unit to receive first and second sets of primitives and report commands to generate cache tile batches that include primitives that overlap a particular cache tile. Paragraph [0116] discloses a first cache tile batch 710(0) includes a first set of primitives 712(0) (labeled “Work A”), which includes primitives included in work A 702 that overlap the cache tile associated with the first cache tile batch 710(0). After the first set of primitives 712(0), the first cache tile batch includes a report command 714(0) that arrives at the ROP (raster operations) 397….the value stored in the report command 714(0) to be added to a memory location specified by the report command 714(0). Paragraph [0117] discloses after the report command 714(0), the first cache tile batch 710(0) includes a second set of primitives 716(0) (labeled “Work B”), which includes primitives included in work B 706 that overlap the cache tile associated with the first cache tile batch 710(0). After the second set of primitives 716(0), the first cache tile batch 710(0) includes a command to modify the accumulating memory 557 and the count memory 555. The figure of method7 relates to ordering of the sets of primitives (i.e. work A and work B) based on processing of the first and second cache tile batches as the report command is interpreted as the component used for selecting the cache tiles or particular bin intercepts in which the corresponding primitives overlap from the overall group of cache tiles.).
Keall and Hakura are combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, to include the event count report features of Hakura in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially, applicable to improving effectiveness in event handling for tile-based graphics processing systems such as those taught in Keall.

Claims 3, 6-10, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keall (US 2011/0216069 A1) in view of Hakura (US 2017/0213313 A1) as applied to claims 1 and 11 above, and further in view of Duluk, Jr. (US 2007/0165035 A1, hereinafter referenced “Duluk Jr”).

In regards to claim 3 (Previously Presented), Keall in view of Hakura teach the method of claim 1.
Keall and Hakura does not explicitly disclose but Duluk Jr teaches
-wherein the rasterizing includes deferred shading processing operation in response to the identified bin intercept having an overlapping region of more than one primitive (Duluk, Jr., Abstract and paragraph [0952]; References disclose deferred shading process where immediate shading is not performed or delayed until receiving all or complete set of primitives. Fig. C16 and paragraph [0150] illustrates and example where the screen is divided into tiles and multiple primitives overlap a single tile).  
Keall and Hakura are combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, to include the event count report features of Hakura in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially, applicable to improving effectiveness in event handling for tile-based graphics processing systems such as those taught in Keall.
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the event count report features of Hakura, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Hakura.

In regards to claim 6 (Previously Presented), Keall in view of Hakura teach the method of claim 1.
Keall and Hakura does not disclose but Duluk Jr teaches
-wherein generating a primitive batch comprises: capturing a subset of the one or more primitives into the primitive batch including temporally related primitives, the subset being based on a predetermined threshold, wherein the predetermined threshold (Duluk, Jr., paragraph [1290]; Reference discloses primitive reaching a point where it will be out of time order interpreted as a threshold as this is part of a conservative hidden surface removal  process with alpha test for a batch of primitives which can be kept or discarded thus being a subset of the original primitive batch.) is based on at least one of a maximum batch value, a state storage full threshold, a primitive dependency, and an identification of a last arriving primitive (Duluk, Jr., paragraphs [1323]; Reference discloses primitives rendered in time order as a counter determines a primitive dependency based on the last or previous primitive).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the event count report features of Hakura, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Hakura.

In regards to claim 7 (Previously Presented), Keall in view of Hakura teach the method of claim 1.
Keall and Hakura does not explicitly disclose but Duluk Jr teaches
-wherein generating a primitive batch comprises: identifying an appropriate primitive batch for a sequence of primitives (Duluk, Jr., paragraph [0388] and [0389]; Reference at paragraph [0388] discloses time order tile processing and reassociating mode packets for relevant tiles at appropriate times in recreating time-order sequence of primitives); 
-and generating a new primitive batch if an appropriate batch is not identified (Duluk, Jr., paragraph [0388], [0389], and [0390]; Reference at paragraph [0388] discloses processing and reassociating mode packets for relevant tiles at appropriate times so when appropriate mode data (such as time order mode) is not identified since it has changed, paragraph [0389] describes the data is fetched pertaining to the next vertex of a primitive).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the event count report features of Hakura, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Hakura.

In regards to claim 8 (Previously Presented), Keall in view of Hakura teach the method of claim 1.
Keall and Hakura does not explicitly disclose but Duluk Jr teaches
-further comprising: determining the primitive batch is at a maximum capacity (Duluk, Jr., paragraph [0680]; Reference discloses polygon memory overflow or reaching max capacity); 
-and 5449359-1AMDATI-130053-US-CNTin response to determining that the primitive batch is at maximum capacity, double-buffering an additional sequence of primitives, wherein the double buffering occurs while the primitive batch is processed (Duluk, Jr., paragraphs [0680] and [0681]; Reference at paragraph [0681] discloses double buffered system in which writing and reading operations are being performed for the polygon data in polygon memory).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the event count report features of Hakura, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Hakura.

In regards to claim 9 (Previously Presented), Keall in view of Hakura in further view of Duluk Jr teach the method of claim 3.
Keall and Hakura does not explicitly disclose but Duluk Jr teaches
-wherein the deferred shading processing operation (Duluk, Jr, paragraph [0604]; Reference discloses deferred rasterization or shader operation performed until after hidden surface removal) comprises: delaying shading of pixels associated with each primitive of particular bin intercept until receipt of a complete set of pixels for the particular bin intercept (Duluk, Jr., Abstract and paragraphs [0937] [0952]; References at paragraph [0937] discloses graphics processor for implementing setup 215 which performs deferred shading process where immediate shading is not performed or delayed until receiving all or complete set of primitives (which comprise of pixels)); 
-determining contributing and non-contributing fragments associated with each bin, wherein the contributing fragments affect at least one of a final pixel color and a pixel depth (Duluk, Jr., paragraph [0955]-[0956]; Reference at paragraph [0956] discloses culling or removal of primitive that do not contribute to the final output with respect to depth and the tile current tile or bin); 
-discarding non-contributing fragments (Duluk, Jr., paragraphs [0304] and [0956]; Reference at paragraph [0956] disclose removal of primitives that do not contribute to final rendered image); and shading all contributing fragments (Duluk, Jr., paragraphs [0304] and [0956]; References disclose processing of remaining primitives that are visible in paragraph [0304]).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the event count report features of Hakura, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Hakura.
In regards to claim 10 (Previously Presented), Keall in view of Hakura in further view of Duluk Jr teach the method of claim 9.
Keall and Hakura does not explicitly disclose but Duluk Jr teaches
-wherein determining contributing and non-contributing fragments comprises: identifying the overlapping region for primitives in the particular bin intercept (Duluk, Jr., paragraphs [0952] and [0953]; Reference at paragraphs [0952]-[0953] describes a process in which receiving primitives that touch a respective region of the 2-D window containing tiles or bins in which primitives overlap is performed); 
-and accumulating contributing pixels in the overlapping region prior to shading (Duluk, Jr., paragraphs [0320], [0952], and [0953]; Reference at paragraphs [0952]-[0953] discloses the receiving of primitives that touch or overlap and paragraph [0320] previously describes accumulation of primitives before the hidden surface removal which transpires before pixel coloring or shading); 
-and discarding non-contributing pixels (Duluk, Jr., paragraphs [0304] and [0956]; Reference at paragraph [0956] discloses removal of primitives that do not contribute to final rendered image).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the event count report features of Hakura, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Hakura.

In regards to claim 13 (Previously Presented), Keall in view of Hakura teach the computer system of claim 11.
Keall and Hakura does not explicitly disclose but Duluk Jr teaches
-wherein rasterizing includes is a deferred shading processing operation in response to the particular bin intercept having an overlapping region of more than one primitive (Duluk, Jr., Abstract and paragraph [0952]; References disclose deferred shading process where immediate shading is not performed or delayed until receiving all or complete set of primitives. Fig. C16 and paragraph [0150] illustrates and example where the screen is divided into tiles and multiple primitives overlap a single tile).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the event count report features of Hakura, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Hakura.

In regards to claim 16 (Previously Presented), Keall in view of Hakura teach the computer system of claim 11.
Keall and Hakura does not disclose but Duluk Jr teaches
-wherein the one or more processing units are further configured to capture a subset of the one or more primitives into the primitive batch including temporally related primitives when generating the primitive batch, the subset being based on a predetermined threshold (Duluk, Jr., paragraph [1290]; Reference discloses primitive reaching a point where it will be out of time order interpreted as a threshold as this is part of a conservative hidden surface removal  process with alpha test for a batch of primitives which can be kept or discarded thus being a subset of the original primitive batch.), wherein the predetermined threshold is based on at least one of a maximum batch value, a state storage full threshold, a primitive dependency, and an identification of a last arriving primitive (Duluk, Jr., paragraphs [1323]; Reference discloses primitives rendered in time order as a counter determines a primitive dependency based on the last or previous primitive).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the event count report features of Hakura, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Hakura.

In regards to claim 17 (Previously Presented), Keall in view of Hakura teach the computer system of claim 11.
Keall and Hakura does not explicitly disclose but Duluk Jr teaches
-wherein the one or more processing units are further configured to: identify an appropriate primitive batch for a sequence of primitives (Duluk, Jr., paragraph [0388] and [0389]; Reference at paragraph [0388] discloses time order tile processing and reassociating mode packets for relevant tiles at appropriate times in recreating time-order sequence of primitives); and generate a new primitive batch if an appropriate batch is not identified (Duluk, Jr., paragraph [0388], [0389], and [0390]; Reference at paragraph [0388] discloses processing and reassociating mode packets for relevant tiles at appropriate times so when appropriate mode data (such as time order mode) is not identified since it has changed, paragraph [0389] describes the data is fetched pertaining to the next vertex of a primitive).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the event count report features of Hakura, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Hakura.

In regards to claim 18 (Previously Presented), Keall in view of Hakura teach the computer system of claim 11.
Keall and Hakura does not disclose but Duluk Jr teaches
-wherein the one or more processing units are further configured to: determine the primitive batch is at a maximum capacity (Duluk, Jr., paragraph [0680]; Reference discloses polygon memory overflow or reaching max capacity); and double-buffer an additional sequence of primitives in response to a determination that the primitive batch is at maximum capacity, wherein the double buffering occurs while the primitive batch is processed (Duluk, Jr., paragraphs [0680] and [0681]; Reference at paragraph [0681] discloses double buffered system in which writing and reading operations are being performed for the polygon data in polygon memory).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the event count report features of Hakura, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Hakura.

In regards to claim 19 (Previously Presented), Keall in view of Hakura in further view of Duluk Jr teach the computer system of claim 13.
Keall and Hakura does not explicitly disclose but Duluk Jr teaches
-wherein the one or more processing units are further configured to:  -26- 5449359-1AMDATI-130053-US-CNT delaying shading of pixels associated with each primitive of the particular bin intercept until receipt of a complete set of pixels for the particular bin intercept (Duluk, Jr, paragraphs [0604] and [0937]; Reference at paragraph [0604] discloses deferred rasterization or shader operation performed until after hidden surface removal. Paragraph [0937] discloses graphics processor for implementing setup 215 which performs deferred shading process where immediate shading is not performed or delayed until receiving all or complete set of primitives (which comprise of pixels)); 
-determine contributing and non-contributing fragments associated with each bin, wherein the contributing fragments affect at least one of a final pixel color and a pixel depth (Duluk, Jr., paragraph [0955]-[0956]; Reference at paragraph [0956] discloses culling or removal of primitive that do not contribute to the final output with respect to depth and the tile current tile or bin); 
-discard non-contributing fragments (Duluk, Jr., paragraphs [0304] and [0956]; Reference at paragraph [0956] disclose removal of primitives that do not contribute to final rendered image); 
-and shade all contributing fragments (Duluk, Jr., paragraphs [0304] and [0956]; References disclose processing of remaining primitives that are visible in paragraph [0304]).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the event count report features of Hakura, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Hakura.

In regards to claim 20 (Previously Presented), Keall in view of Hakura in further view of Duluk Jr teach the computer system of claim 19.
Keall and Hakura does not disclose but Duluk Jr teaches
-wherein the one or more processing units are further configured to: identify the overlapping region for primitives in the particular bin intercept (Duluk, Jr., paragraphs [0952] and [0953]; Reference at paragraphs [0952]-[0953] describes a process in which receiving primitives that touch a respective region of the 2-D window containing tiles or bins in which primitives overlap is performed); 
-and accumulate contributing pixels in the overlapping region prior to shading (Duluk, Jr., paragraphs [0320], [0952], and [0953]; Reference at paragraphs [0952]-[0953] discloses the receiving of primitives that touch or overlap and paragraph [0320] previously describes accumulation of primitives before the hidden surface removal which transpires before pixel coloring or shading); 
-and discard non-contributing pixels (Duluk, Jr., paragraphs [0304] and [0956]; Reference at paragraph [0956] discloses removal of primitives that do not contribute to final rendered image).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the event count report features of Hakura, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Hakura.


Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keall (US 2011/0216069 A1) in view of Hakura (US 2017/0213313 A1) as applied to claims 1 and 11 above, and further in view of Baltaretu (6,437,780 B1, hereinafter referenced “Baltaretu”).

In regards to claim 4 (Previously Presented), Keall in view of Hakura teach the method of claim 1.
Keall and Hakura does not explicitly disclose but Baltaretu teaches 
-wherein the identifying the particular bin intercept for processing comprises: determining initial uppermost-left intersection points for primitives in the primitive batch as the bin for processing (Baltaretu, Fig.3A-C and Column 9, lines 46-67; Reference discloses determination of left most tile in regards to scan line processing from left to right for the polygon or primitive (which indicated the bin intercept)).  
Keall and Hakura are combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, to include the event count report features of Hakura in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially, applicable to improving effectiveness in event handling for tile-based graphics processing systems such as those taught in Keall.
Keall and Baltaretu are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the event count report features of Hakura, to include the tiling and graphics primitive method of Baltaretu in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially. Further incorporating the tiling method of Baltaretu provides the user a system which can identify bins or tiles and detect overlap with respect to edges of individual tiles and the primitives via scan line methodology to reduce the overall processing time and the memory bandwidth used for rendering convex polygon primitives applicable to the graphics rendering processes as taught in Keall and Hakura’s systems.

In regards to claim 5 (Previously Presented), Keall in view of Hakura teach the method of claim 1.
Keall and Hakura does not explicitly disclose but Baltaretu teaches 
-wherein selecting the new particular bin intercept comprises: determining next uppermost-left intersection points for the first primitive (Baltaretu, Fig.3A-C and Column 9, lines 46-67; Reference discloses determination of left most tile in regards to scan line processing from left to right for the polygon or primitive as the next tile in the line would be the next upper left intersection point).  
Keall and Baltaretu are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the event count report features of Hakura, to include the tiling and graphics primitive method of Baltaretu in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially. Further incorporating the tiling method of Baltaretu provides the user a system which can identify bins or tiles and detect overlap with respect to edges of individual tiles and the primitives via scan line methodology to reduce the overall processing time and the memory bandwidth used for rendering convex polygon primitives applicable to the graphics rendering processes as taught in Keall and Hakura’s systems.

In regards to claim 14 (Previously Presented), Keall in view of Hakura teach the computer system of claim 11.
Keall and Hakura does not explicitly disclose but Baltaretu teaches 
-wherein the one or more processing units are further configured to determine initial uppermost-left intersection points for primitives in the primitive batch as the bin for processing (Baltaretu, Fig.3A-C and Column 9, lines 46-67; Reference discloses determination of left most tile in regards to scan line processing from left to right for the polygon or primitive).  
Keall and Baltaretu are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the event count report features of Hakura, to include the tiling and graphics primitive method of Baltaretu in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially. Further incorporating the tiling method of Baltaretu provides the user a system which can identify bins or tiles and detect overlap with respect to edges of individual tiles and the primitives via scan line methodology to reduce the overall processing time and the memory bandwidth used for rendering convex polygon primitives applicable to the graphics rendering processes as taught in Keall and Hakura’s systems.
  
In regards to claim 15 (Previously Presented), Keall in view of Hakura teach the computer system of claim 11.
Keall and Hakura does not explicitly disclose but Baltaretu teaches 
-wherein the one or more processing units are further configured to determine next uppermost-left intersection points for the processed primitives as a next bin for processing (Baltaretu, Fig.3A-C and Column 9, lines 46-67; Reference discloses determination of left most tile in regards to scan line processing from left to right for the polygon or primitive as the next tile in the line would be the next upper left intersection point).  
Keall and Baltaretu are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the event count report features of Hakura, to include the tiling and graphics primitive method of Baltaretu in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the event count report features of Hakura in order to provide event tracking functions in a graphics processing system that possesses a screen-space pipeline as detecting the event allows for updating of a tiling unit as first and second sets of primitives to get processed sequentially. Further incorporating the tiling method of Baltaretu provides the user a system which can identify bins or tiles and detect overlap with respect to edges of individual tiles and the primitives via scan line methodology to reduce the overall processing time and the memory bandwidth used for rendering convex polygon primitives applicable to the graphics rendering processes as taught in Keall and Hakura’s systems.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619